DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 18 recite the limitation "the axis".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9759365, Battisti et al.
	In regards to claim 1, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose a quick connector assembly comprising: a housing (20) having a cavity for receiving a male member and to define a lumen to allow the flow of fluid between the male member and the cavity, a transverse opening that is generally normal relative to the axis along which the flow of fluid is to travel through the cavity; a blocking member (36) positioned in the cavity of the housing and configured to move between a blocking position aligned with the transverse opening and an unblocked position; a primary retaining member (16 or 17) having an abutment surface and a biasing member, the primary retaining member slidably disposed within the transverse opening for movement between an engaged position and a disengaged position; and a secondary retaining member (16 or 17) having an engagement member, the secondary retaining member slidably disposed within the transverse opening for movement between an engaged position and disengaged position when the blocking member is in the unblocked position.
	In regards to claim 2, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the abutment surface of the primary retaining member is a ramped surface; and wherein the biasing member of the primary retention member applies a biasing force to maintain the primary retention member in the engaged position when in a static state.
	In regards to claim 3, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the secondary retaining member includes a pair of spaced apart legs that extend along a common direction with the engagement member.
	In regards to claim 4, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the cavity of the housing is configured to receive a male member having an enlarged portion and wherein the primary retaining member and the secondary retaining member are configured to prevent the male member from being released when the primary retaining member and the secondary retaining member are in the engaged position.
	In regards to claim 5, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the blocking member further comprises a retention sleeve member configured to retain at least one o-ring within the cavity of the housing.
In regards to claim 8, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the primary retention member includes a ring shaped body that defines a primary cavity configured to receive a portion of the male member, the primary cavity is at least partially defined by the abutment surface and a space wherein the space is configured to receive the blocking member when placed in the blocking position and configured to receive the engagement member of the secondary retention member when the blocking member is placed in the unblocked position.
	In regards to claim 9, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose said abutment surface of the primary retention member includes a first abutment surface spaced from a second abutment surface, wherein said space is positioned along the perimeter of the primary cavity and between the first abutment surface and the second abutment surface.
	In regards to claim 10, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose said primary bias member includes a pair of elongated legs that extend from a central attachment portion wherein opposing ends of the elongated legs are configured to abut against an outer surface of the housing to impart the bias force thereon.
	In regards to claim 11, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose said primary retaining member includes at least one leg member wherein the leg member is configured to bias inwardly toward a primary cavity and to abut against ledges positioned along an inner surface of the housing to allow for a snap fit attachment of the primary retaining member and the housing
	In regards to claim 12, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the primary retention member is received within a primary slot of the transverse opening and the secondary retention member is received within a secondary slot of the transverse opening that is along an opposite side of the housing relative to the primary slot.
	In regards to claim 13, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the primary retention member is received within a primary slot of the transverse opening and the secondary retention member is received within the primary slot of the transverse opening that is along a common side of the housing relative to the primary slot.
	In regards to claim 14, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the primary retention member is received within a primary slot of the transverse opening or within a secondary slot of the transverse opening and the secondary retention member is received within the other of the primary slot or secondary slot of the transverse opening.
	In regards to claim 15, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose a quick connector assembly comprising: a housing having a cavity for receiving a male member and to define a lumen to allow the flow of fluid between the male member and the cavity, a transverse opening that is generally normal relative to the axis along which the flow of fluid is to travel through the cavity; a retention sleeve member that includes a base, a bias member and a blocking member wherein the base is a generally cylindrical shaped member positioned along an inner surface of the cavity and the bias member is a spring member that has a generally cylindrical shape and configured to bias the blocking member towards a blocking position aligned with the transverse opening and allow the blocking member to be moved to an unblocked position; a primary retaining member having an abutment surface and a biasing member, the primary retaining member slidably disposed within the transverse opening for movement between an engaged position and a disengaged position; and a secondary retaining member having an engagement member, the secondary retaining member slidably disposed within the transverse opening for movement between an engaged position and disengaged position when the blocking member is in the unblocked position.
In regards to claim 17, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose the primary retention member includes a ring shaped body that defines a primary cavity configured to receive a portion of the male member, the primary cavity is at least partially defined by the abutment surface and a space wherein the space is configured to receive the blocking member when placed in the blocking position and configured to receive the engagement member of the secondary retention member when the blocking member is placed in the unblocked position.
	In regards to claim 18, in Figures 4-8 and paragraphs detailing said figures, Battisti et al disclose a quick connector assembly comprising: a housing having a cavity for receiving a male member and to define a lumen to allow the flow of fluid between the male member and the cavity, a transverse opening that is generally normal relative to the axis along which the flow of fluid is to travel through the cavity; a blocking member positioned in the cavity of the housing and configured to move between a blocking position aligned with the transverse opening and an unblocked position; a primary retaining member having an abutment surface and a biasing member, the primary retaining member slidably disposed within the transverse opening for movement between an engaged position and a disengaged position wherein the primary retention member includes a ring shaped body that defines a primary cavity configured to receive a portion of the male member, the primary cavity is at least partially defined by the abutment surface and a space wherein the space is configured to receive the blocking member when placed in the blocking position and configured to receive an engagement member of the secondary retention member when the blocking member is placed in the unblocked position; and a secondary retaining member having the engagement member, the secondary retaining member slidably disposed within the transverse opening for movement between an engaged position and disengaged position when the blocking member is in the unblocked position.

Allowable Subject Matter
Claims 6, 7, 16, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679